DETAILED ACTION

Election/Restrictions
Due to the establishment of allowable subject matter, as detailed below, the restriction requirement dated February 22, 2022 is hereby withdrawn.  Claims 4-7, 10, and 11 are treated on their merits.

Allowable Subject Matter
Claims 4-7, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or suggest the disclosed invention regarding a power semiconductor device comprising a stack, particularly characterized by having:
a single-crystal diamond layer comprising a plurality of single-crystal diamond substrates having a coalescence boundary between the single-crystal diamond substrates, and 
at least a semiconductor drift layer stacked on the single-crystal diamond layer, wherein 
the coalescence boundary has a width of 200 µm or more, and 
the semiconductor drift layer is stacked on at least the coalescence boundary, as recited within independent claim 4.  Claims 5-7, 10, and 11 depend from claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812